United States Court of Appeals
                                                                                                 Fifth Circuit
                                                                                              F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                              October 6, 2005
                                   FOR THE FIFTH CIRCUIT
                                                                                          Charles R. Fulbruge III
                                                                                                  Clerk
                                          No. 04-20724
                                      USDC No. 4:04-CR-81-1


UNITED STATES OF AMERICA,

                                                                                         Plaintiff-
                                                 Appellee,

                                                 versus

EVARISTO BELTRAN RODRIGUEZ,

                                                                                       Defendant-
                                                 Appellant.

                       -------------------------------------------------------------
                           Appeal from the United States District Court
                                  for the Southern District of Texas
                       -------------------------------------------------------------

Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

       The attorney appointed to represent Evaristo Beltran Rodriguez has filed a motion to

withdraw and briefs pursuant to Anders v. California, 386 U.S. 738, 744 (1967). Rodriguez has

filed a response. Our independent review of the briefs and the record discloses no nonfrivolous

issue in this direct appeal. Accordingly, the motion for leave to withdraw is GRANTED, counsel

is excused from further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.

R. 42.2.




       *
           Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.